DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Regarding claim 2, the applicant recites, “to adjust the surface of the workpiece-to-be-sewn to a flat surface”; however multiple surfaces have been previously introduced within the claim.  Accordingly, the examiner suggests replacing the statement “to adjust the surface”” with “to adjust the surfaces” to avoid a lack of antecedent basis issue. 
Regarding claim 3, the applicant recites, “the seating surface of the seating portion”.  The examiner suggests replacing the above recitation with “the seating surface of each seating portion” in order to avoid lack of antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FYLER et al. (US 5,419,268).
Regarding claims 1 and 6, FYLER discloses a sewing device (10) for performing sewing along a certain sewing line on a workpiece-to-be-sewn in a state of the workpiece-to-be-sewn having been shaped in a certain shape comprising a sewing mechanism (110) including a sewing machine needle (col. 6, lines 46-50) configured to, by moving in a reciprocating manner, penetrate through or withdraw from the workpiece-to- be-sewn (col. 6, lines 44-50). FYLER further discloses the sewing machine comprising a pressing mechanism (Col. 6, Lines 50-53) (Fig. 1).  FYLER discloses a drive mechanism configured to move the sewing mechanism (Col. 5, Lines 58-60) (Fig. 1).  FYLER discloses a workpiece holding jig (40) configured to hold the workpiece-to-be-sewn, wherein the workpiece holding jig includes: a plurality of seating portions (50; includes tab 74) disposed in a moving direction of the sewing mechanism (not that 40, which includes seating portions 50, is located in a direction that the sewing machine 110 moves; Fig. 1), each of the seating portions (50) being configured to hold the workpiece-to-be- sewn shaped in a certain shape by the workpiece-to-be-sewn being seated on a seating surface of a certain shape (expandaded) (Figures 1-3 and 5); and a retraction mechanism (60, 62, 63, 64, 66, 68) (in the alternative note the actuator that controls tabs 74) configured to, according to a position of the sewing mechanism (110; when not sewing), retract at least one of the seating portions (Fig. 3) from the workpiece-to-be-sewn in such a manner that interference between the sewing mechanism and the seating portion is avoided (Figures 2, 3 and 5) (in the alternative, 
The claim language of applicant’s claim 2 appears to be purely functional language containing no further limiting structure.  Since FYLER discloses all the structure of the sewing device as claimed, the sewing device of FYLER is considered fully capable of performing function as claimed.  Regardless, note that when the tabs 74 of the seating portions 50 of FYLER are retracted by the actuator (Col. 4, Lines 52-55), the surfaces of the workpiece-to-be-sewn (i.e. garment) are set adrift in a retraction region (i.e. end region of workpiece; shirt arm opening) and then sewing is performed by the sewing mechanism 110 (Col. 4, Lines 52-55) thus pinching the workpiece between the pressing device and bed of the sewing machine (i.e. flat surface).     

Regarding claim 5, FYLER discloses the retraction mechanism being configured by a cylinder (68) or cam mechanism (60) (Figures 2 and 5).
Claim 7 is also rejected under 35 U.S.C. 103 by FYLER for the reasons addressed above.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FYLER et al. (US 5,419,268) in view of SAKUMA et al. (US 4,915,040).
FYLER discloses a sewing device comprising seating portions and respective seating surfaces as discussed above.  However, FYLER fails to disclose a plurality of suction holes in the seating surface of the seating portion wherein the workpiece-to-be-sewn is held by being sucked through the suction holes.  SAKUMA teaches a seating surface of a seating portion comprising suction holes in correspondence with a vacuum in order to securely hold a garment against the seating surface (Col. 11, Lines 15-24).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the seating surface of the seating portion of FYLER with a plurality of suction holes (in combination with a vacuum source), in light of the teachings of SAKUMA, in order to more securely hold the workpiece-to-be-sewn (i.e. garment) against the seating surface.  

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732